Motion for an order adding appeal to the June 1961 Term Enumerated Calendar granted and the appeal placed at the Foot of the June 1961 Term Enumerated Calendar of this court, on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 22, 1961, with notice of argument for the June 1961 Term of this court, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 5, 1961. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.